Case 20-00125   Doc 5   Filed 04/20/20   Entered 04/20/20 16:45:48   Desc Main
                           Document      Page 1 of 4
Case 20-00125   Doc 5   Filed 04/20/20   Entered 04/20/20 16:45:48   Desc Main
                           Document      Page 2 of 4
Case 20-00125   Doc 5   Filed 04/20/20   Entered 04/20/20 16:45:48   Desc Main
                           Document      Page 3 of 4
Case 20-00125   Doc 5   Filed 04/20/20   Entered 04/20/20 16:45:48   Desc Main
                           Document      Page 4 of 4
